EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Ann Livingston on 8 August 2022.
The application has been amended as follows: 

7. (Currently Amended) A method of treating exhaust from an internal combustion engine, comprising: 
selecting a soot catalyst by selecting a number of ceria-based candidate catalysts, testing each candidate catalyst over a range of temperatures for its NO (nitrogen oxide) oxidation capabilities, testing each candidate catalyst over a range of temperatures for its NH3 (ammonia) oxidation capabilities, and selecting the soot catalyst on the basis of maximizing NO oxidation and minimizing NH3 oxidation at a selected temperature range; 
providing a filter housing having an inlet end for receiving the exhaust and an outlet end from which the exhaust exits; 
providing a filter substrate comprising numerous channels running from the inlet end to the outlet end, with alternating channels being entry channels having a closed end at the outlet end of the housing or exit channels having a closed end at the inlet end of the housing; 
providing each entry channel having filter side walls, such that exhaust enters the channel at the inlet end and exits the channel through the filter side walls; 
wherein the filter side walls have an inner surface and an outer surface relative to the entry channel, the inner surface being coated with the soot catalyst and the outer surface being coated with a Cu-zeolite catalyst; and 
delivering the exhaust into the entry channels such that the exhaust is filtered through the 

Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 7, the combination including selecting a soot catalyst by selecting a number of ceria-based candidate catalysts, testing each candidate catalyst over a range of temperatures for its NO (nitrogen oxide) oxidation capabilities, testing each candidate catalyst over a range of temperatures for its NH3 (ammonia) oxidation capabilities, and selecting the soot catalyst on the basis of maximizing NO oxidation and minimizing NH3 oxidation at a selected temperature range in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREY B. WALTER/           Primary Examiner, Art Unit 3746